—Judgment, Supreme Court, New York County (Burton Sherman, J.), entered October 7, 1992, which confirmed an order and opinion of respondent Division of Housing and Community Renewal dated September 12, 1991, affirming an administrator’s order granting a Fair Market Rent Appeal reduction, denied the petition and dismissed the proceeding, unanimously affirmed, without costs.
Upon the record related to the matter, we find that there was a rational basis for the respondent agency’s conclusion, reached after proceedings that fully accorded petitioner due process (see, Matter of Sun v Division of Hous. & Community Renewal, 137 Misc 2d 434, 437), that petitioner had waived its claim that the tenant’s Fair Market Rent Appeal was not timely by not asserting it prior to the administrative appeal.
We have considered the petitioner’s remaining arguments, and find them to be without merit. Concur — Carro, J. P., Wallach, Rubin and Nardelli, JJ.